DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JEAN L. CESAR,
                                 Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D22-2001

                              [October 6, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 2012CF013421AXXXMB.

  Jean L. Cesar, Century, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *           *           *

    Not final until disposition of timely filed motion for rehearing.